                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

 KENYA THOMPSON               *
                              *
                              *
                    PLAINTIFF *                  CASE NO. 4:18CV00905 SWW
                              *
 V.                           *
                              *
 UNION PACIFIC RAILROAD       *
 COMPANY                      *
                              *
                              *
                  DEFENDANT *


                     ORDER of STIPULATED DISMISSAL

      Before the Court is the parties’ stipulation for dismissal [ECF No. 44],

stating that the parties have settled this action and stipulating that the action may

be dismissed with prejudice.

      IT IS THEREFORE ORDERED that this action is DISMISSED WITH

PREJUDICE, with each side to bear its own costs.

      IT IS SO ORDERED THIS 9TH DAY OF APRIL, 2020.

                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
